RENDERED: NOVEMBER 20, 2020; 10:00 A.M.
                      NOT TO BE PUBLISHED

              Commonwealth of Kentucky
                        Court of Appeals

                             NO. 2020-CA-0712-WC


CONIFER HEALTH                                                     APPELLANT


                 PETITION FOR REVIEW OF A DECISION
v.             OF THE WORKERS’ COMPENSATION BOARD
                        CLAIM NO. WC-16-95119


FRIEDA SINGLETON; DR. DONNA BETZ;
DR. KEVIN HARRELD; HON. CHRISTINA D.
HAJJAR, ADMINISTRATIVE LAW JUDGE; AND
THE KENTUCKY WORKERS’ COMPENSATION
BOARD                                                              APPELLEES


                                   OPINION
                                  AFFIRMING

                                  ** ** ** ** **

BEFORE: COMBS, DIXON, AND MAZE, JUDGES.

MAZE, JUDGE: Appellee, Frieda Singleton, sustained a shoulder injury while

working for her employer, Appellant, Conifer Health. In 2018, Singleton settled

her workers’ compensation claim with Conifer Health, but retained the right to

receive medical benefits for her injury pursuant to Kentucky Revised Statutes

(KRS) 342.020. In 2019, Singleton had a total shoulder replacement, which
Conifer Health claimed was not causally related to her work accident. The

administrative law judge (ALJ) disagreed and found the surgery compensable.

Conifer Health then appealed to the Workers’ Compensation Board (Board), which

affirmed the ALJ’s decision. Conifer Health now appeals to this Court. For the

following reasons, we affirm.

                                 BACKGROUND

            On February 5, 2016, Singleton was in a motor vehicle accident on

her way to a work meeting for Conifer Health. Singleton saw her primary care

physician, Dr. Donna Betz, who referred her to shoulder specialist Dr. Andrew

Duffee. Dr. Duffee performed a right shoulder arthroscopic subacromial

decompression and open biceps tenodesis. Afterward, Singleton underwent

physical therapy and took over-the-counter pain medications, but still had pain in

her shoulder.

            Meanwhile, in 2018, Singleton settled her workers’ compensation

claim with Conifer Health. Pursuant to the agreement, Singleton retained the right

to receive medical benefits for her injury. KRS 342.020.

            Because Singleton had continuing complaints of shoulder pain, Dr.

Duffee referred her to Dr. Kevin Harreld, an orthopaedic surgeon. Dr. Harreld

diagnosed Singleton with worsening right glenohumeral joint arthritis and

recommended a total shoulder replacement. However, Singleton did not want to


                                        -2-
undergo another surgery, so Dr. Harreld recommended platelet rich plasma

injections as an alternative, conservative treatment.

             In March 2019, Conifer Health disputed Dr. Harreld’s

recommendation by filing a motion to reopen and a concurrent Form 112 Medical

Dispute, claiming the platelet rich plasma injections were not reasonable,

necessary, or related to the work injury. On June 3, 2019, Conifer Health filed a

second Form 112 contesting Dr. Betz’s recommended treatment for Singleton’s

pain with lidocaine patches and tramadol.

             The ALJ granted the motion to reopen and joined Dr. Harreld and Dr.

Betz as parties to the medical fee dispute. Meanwhile, on June 11, 2019, Conifer

Health filed a third Form 112 contesting the total shoulder replacement surgery

recommended by Dr. Harreld as not reasonable, necessary, or related to the work

injury.

             On September 26, 2019, the ALJ conducted a benefit review

conference with the parties. Then, on December 2, 2019, the ALJ conducted a

hearing on the medical disputes at which Singleton appeared pro se. Singleton’s

testimony was summarized in the ALJ’s January 22, 2020 opinion as follows:

             Singleton testified she injured her right shoulder in a car
             accident while working. She underwent surgery, but her
             pain came back after the surgery. She tried injections,
             pain patches and pain medicine for about three years, but
             then a total shoulder replacement was recommended.
             She did not want to undergo the surgery at the age of 52

                                         -3-
            and tried to get Dr. Harreld to put it off. He
            recommended platelet rich plasma injections, but he
            could not get those approved. She took more pain
            medicine, did more therapy, and he again recommended
            the total shoulder replacement.

            She underwent the surgery and now feels great. She is
            working full time. She stated they keep saying
            everything happened back 17 years ago, when she had a
            prior shoulder surgery. However, she testified she did
            not have any problems until she was in the car accident.

Because her shoulder surgery was a success, Singleton testified she no longer

needed pain treatment, so the medical fee disputes over the plasma injections,

lidocaine, and tramadol were moot. The only remaining issue was the medical fee

for the shoulder replacement surgery.

            Besides her testimony, Singleton submitted her medical records from

High Field & Open MRI, Dr. Duffee, Dr. Harreld, and others to support her

position that the shoulder replacement surgery was compensable. According to Dr.

Harreld’s records, the ALJ noted that Singleton continued to have pain after her

2016 accident, despite physical therapy, oral NSAIDs, and cortisone injections.

Therefore, Dr. Harreld recommended a right total shoulder replacement, which he

performed on June 27, 2019.

            In support of its position that Singleton’s shoulder replacement

surgery was non-compensable, Conifer Health submitted various evidence,




                                        -4-
including three reports by Dr. Ronald Burgess, as well as his deposition testimony.

The ALJ summarized Dr. Burgess’s reports and opinions as follows:

            In his May 14, 2019 IME report, Dr. Ronald Burgess
            stated the primary cause of her complaints was
            osteoarthritis of the right shoulder with progression since
            her injury on February 5, 2016. He stated the cause was
            preexisting labral tear along with the natural aging
            process exacerbated by the trauma of the motor vehicle
            accident. He opined she may require a total shoulder
            replacement in the future, but preferably after the age of
            65. He attributed her current treatment to the
            exacerbation of her osteoarthritis by the motor vehicle
            accident.

            In his June 13, 2019 report, Dr. Burgess agreed Singleton
            would be a candidate for right total shoulder replacement
            based upon the radiographic evidence and Dr. Harreld’s
            notes indicating her shoulder pain is not responsive to
            conservative care and is interfering with daily activities.
            Dr. Burgess opined that the request for total shoulder
            replacement is related to the prior, non-work-related,
            previously active condition of her right shoulder, but the
            work injury exacerbated the discomfort in her
            glenohumeral joint arthritis, without increasing the
            severity. Based on the radiographs, Dr. Burgess did not
            feel there was enough glenohumeral joint space to avoid
            a total shoulder replacement.

            Dr. Burgess testified on August 21, 2019, Singleton had
            an osteoarthritic shoulder prior to the motor vehicle
            accident . . . and that the incident exacerbated her
            discomfort, but did not change the pathology within the
            shoulder. He stated that the MRI competed [sic] after the
            accident did not show any acute change other than the
            prior surgical changes. After the surgical procedure,
            there was significant chonromalacia [sic], which is loss
            of cartilage. Dr. Burgess stated that within a medical


                                        -5-
             probability, those changes, exacerbated by the accident,
             were the cause of her pain.

             He opined the current need for the total shoulder
             arthroplasty is causally related to the osteoarthritic
             condition. He believed more likely than not, she would
             have had to have a total shoulder replacement at some
             point if the accident had not occurred. He did not believe
             the accident increased the osteoarthritic changes.

             After summarizing the parties’ evidence, the ALJ relied on McNutt

Construction/First General Services v. Scott, 40 S.W.3d 854 (Ky. 2001), and Derr

Construction Co. v. Bennett, 873 S.W.2d 824 (Ky. 1994), to conclude that the

work accident caused Singleton’s dormant degenerative shoulder condition to

become disabling and hasten the need for surgery. The ALJ acknowledged that,

while Dr. Burgess attributed Singleton’s need for surgery to her preexisting labral

tear along with the natural aging process, he also stated Singleton’s condition was

exacerbated by the trauma of the work-related motor vehicle accident. Thus, the

ALJ ruled the shoulder replacement surgery was compensable.

             Conifer Health petitioned the ALJ to reconsider her decision, arguing

that she erred in interpreting Dr. Burgess’s opinions and that Singleton failed to

present evidence that her condition was causally related to the work accident. The

ALJ denied Conifer Health’s petition as an impermissible re-argument of the

merits, but also further explained her findings and reliance on Derr:

             The point of referring to the Derr case was to show that
             employers are responsible for medical expenses if it is

                                         -6-
             determined that the work injury contributed at least to
             some degree to the need for surgery, even if the surgery
             is already a possibility due to a pre-existing condition.
             Singleton testified she had no pain prior to the injury. In
             his first report, Dr. Burgess initially stated the surgery
             would be needed eventually, possibly after the age of 65.
             However, in his second report, he agreed she was a
             candidate due to the radiographic evidence and Dr.
             Harreld’s notes indicating her pain is not responsive to
             conservative care and was interfering with her daily
             activities. Dr. Burgess noted her arthritic changes were
             exacerbated by the accident and were the cause of her
             pain.

             Thus, this ALJ found the accident caused her pre-existing
             dormant condition to become active, and at the very least,
             contributed to her pain. The arthritic changes and the
             pain were why Dr. Burgess felt she was a candidate for
             the surgery, and why Dr. Harreld recommended the
             surgery. Thus, this ALJ finds the pain from the injury
             contributed to her need for surgery, and thus, the surgery
             is compensable.

February 20, 2020 Order (emphasis in original).

             Conifer Health then appealed to the Workers’ Compensation Board,

arguing once again that the ALJ misinterpreted Dr. Burgess’s testimony. The

Board disagreed and affirmed the ALJ’s decision, holding that the ALJ has the sole

authority to determine the weight, credibility, and substance of the evidence, and

the record contained substantial evidence supporting the ALJ’s decision.

Furthermore, the Board held that, even in situations with preexisting conditions, if

the work-related trauma hastens the need for surgery, the surgery is compensable.




                                         -7-
             Conifer Health now petitions for review to this Court, arguing that the

ALJ misinterpreted Dr. Burgess’s opinions and the Board erred in upholding the

ALJ’s decision. Specifically, Conifer Health claims that, while Dr. Burgess

admitted that the accident increased Singleton’s pain and discomfort, he did not

believe the accident increased her arthritic condition. So, Conifer Health argues

the total shoulder replacement is not causally related to the work accident and,

therefore, is not compensable. Conifer Health also claims the Board misstated the

law when it stated that the employer bears the burden of proof. Instead, Conifer

Health contends Singleton had the burden, and she failed to meet this burden by

not presenting any evidence beyond her lay testimony to prove her total shoulder

replacement was related to the work accident.

                            STANDARD OF REVIEW

             The Court’s role in reviewing decisions of the Workers’

Compensation Board “is to correct the Board only when we perceive that the

Board has overlooked or misconstrued controlling law or committed an error in

assessing the evidence so flagrant as to cause gross injustice.” Butler’s Fleet

Service v. Martin, 173 S.W.3d 628, 631 (Ky. App. 2005) (citation omitted). “To

properly review the Board’s decision, this Court must ultimately review the ALJ’s

underlying decision. Where the ALJ has found in favor of the party, who had the

burden of proof, this Court must determine whether the ALJ’s findings were


                                         -8-
supported by substantial evidence.” Abbott Laboratories v. Smith, 205 S.W.3d
249, 253 (Ky. App. 2006) (citing Special Fund v. Francis, 708 S.W.2d 641, 643

(Ky. 1986)). Substantial evidence is “evidence of substance and relevant

consequence having the fitness to induce conviction in the minds of reasonable

[people].” Id. (quoting Smyzer v. B.F. Goodrich Chemical Co., 474 S.W.2d 367,

369 (Ky. 1971)). And, as the fact-finder, the ALJ, not this Court or the Board, has

“sole discretion to determine the quality, character, and substance of the evidence.”
Id. (citation omitted). Not only does the ALJ weigh the evidence, but the ALJ may

also choose to believe or disbelieve any part of the evidence, regardless of its

source. Id.

                                    ANALYSIS

              Based on our review, the record contains substantial evidence to

support the ALJ’s decision. The ALJ was convinced by Singleton’s testimony

that, after her 2003 surgery, her shoulder was asymptomatic until the 2016 work-

related motor vehicle accident. And, the evidence supported Singleton’s testimony

that she was not having problems with her shoulder before the 2016 accident.

Even Conifer Health’s medical expert, Dr. Burgess, agreed that Singleton had a

preexisting dormant condition, which became painfully active after the 2016 work

accident.




                                         -9-
             The ALJ clearly understood and interpreted Dr. Burgess’s opinions, as

set forth in her January 22, 2020 opinion and February 20, 2020 order. The ALJ

acknowledged Dr. Burgess’s opinion that Singleton’s preexisting labral tear, which

precipitated the 2003 surgery, along with the natural aging process, attributed to

the need for Singleton’s total shoulder replacement surgery. However, the ALJ

also noted Dr. Burgess’s May 15, 2019 IME report wherein he stated that

Singleton’s medical treatment, up to that point, was reasonable, necessary, and

related to the exacerbation of her osteoarthritis by the 2016 work-related accident.

Moreover, Dr. Burgess admitted the 2016 accident exacerbated Singleton’s pain.

Dr. Harreld recommended the total shoulder replacement based upon the painful

condition of Singleton’s shoulder, which he attributed to the 2016 accident.

Therefore, the ALJ concluded the surgery was work-related and compensable.

Substantial evidence supported this decision.

             Kentucky caselaw clearly states that the arousal of a preexisting

dormant condition into disabling reality by a work injury is compensable. For

instance, in McNutt, supra, the Kentucky Supreme Court held that, where work-

related trauma causes a dormant degenerative condition to become disabling and to

result in a functional impairment, the trauma is the proximate cause of the harmful

change. 40 S.W.3d at 859. Hence, the harmful change comes within the definition

of an injury and is compensable. Id. “Injury” is defined in KRS 342.0011(1).


                                        -10-
This statute indicates that, while the “natural aging process” is not considered to be

an “injury[,]” work-related trauma “which is the proximate cause producing a

harmful change in the human organism” is an “injury[.]” KRS 342.0011(1). And,

in Derr, supra, an employer argued it should not be liable for its employee’s

medical treatment, which might have been necessary without the work injury,

because the employee had arthritis in his knees and knee implant surgery was

likely needed at some point in the future. The Kentucky Supreme Court disagreed

and held that employers are responsible for medical expenses if the work injury

contributed, at least in some degree, to the need for surgery, even if surgery is

already a possibility due to a preexisting condition. 873 S.W.2d at 827-28.

             While Conifer Health views the evidence as supporting a different

result, we conclude that substantial evidence supported the result reached by the

ALJ. The ALJ acted within her discretion to determine which evidence to rely

upon and her conclusions, based on established caselaw, were not so unreasonable

to compel a different result. Further, the Board did not commit an error in

assessing the evidence so flagrant as to cause a gross injustice. Butler’s Fleet

Service, 173 S.W.3d at 631.

             We next turn to Conifer Health’s argument that the Board misstated

the law, and Singleton failed to meet her burden of proof. First, Conifer Health

claims the Board incorrectly stated the law regarding the burden of proof in its


                                         -11-
May 1, 2020 opinion based on the following sentence: “In a post-award medical

fee dispute, the employer bears the burden of establishing the requested medical

treatment is neither reasonable or necessary, nor causally related to the work

injury.” Notably, Conifer Health does not argue that the ALJ or the Board

impermissibly shifted the burden of proof in their decisions. Instead, Conifer

Health simply indicates the burden of proof is misstated and argues that Singleton

retained the burden of proving her surgery is work-related.1

              To be clear, the “burden of persuasion is on the claimant to prove

every element of a workers’ compensation claim.” Pike Cty. Bd. of Educ. v. Mills,

260 S.W.3d 366, 368 (Ky. App. 2008) (citation omitted). However, on a motion to

reopen a workers’ compensation case, “[t]he party responsible for paying post-

award medical expenses has the burden of contesting a particular expense by filing

a timely motion to reopen and proving it to be non-compensable.” Crawford &

Co. v. Wright, 284 S.W.3d 136, 140 (Ky. 2009) (citation omitted). In other words,

while the claimant has the burden to prove causation, i.e., that the condition for



1
  Conifer Health cites Addington Resources, Inc. v. Perkins, 947 S.W.2d 421 (Ky. App. 1997),
and Kingery v. Sumitomo Electrical Wiring, 481 S.W.3d 492 (Ky. 2015), to argue that Singleton
retained the burden of proof on appeal. We note that Addington was specifically criticized by the
Kentucky Supreme Court in C&T of Hazard v. Stollings, No. 2012-SC-000834-WC, 2013 WL
5777066 (Ky. Oct. 24, 2013) for the idea that the employee had the burden of proof to show
medical expenses were work-related. Id. at *2. And, in Kingery, the Kentucky Supreme Court
did “not reach the question whether [employee] or [employer] had the burden of proof on
causation.” Kingery, 481 S.W.3d at 496. Therefore, neither case supports Conifer Health’s
contention.

                                              -12-
which she sought surgery resulted from the work-related injury, the employer has

the burden in a reopened medical fee dispute to prove that the surgery was

unreasonable or unnecessary. Mitee Enterprises v. Yates, 865 S.W.2d 654, 655

(Ky. 1993). As the claimant, Singleton succeeded in proving causation before the

ALJ, so Conifer Health, as the employer, has the burden on appeal to prove the

surgery was unreasonable or unnecessary.

             While Conifer Health contends that the Board misstated the law, it

does not argue and we do not find that the Board overlooked or misconstrued the

law, which is our standard of review on appeal. Butler’s Fleet Service, 173 S.W.3d

at 631. The Board merely recited that medical fee disputes are evaluated for

reasonableness, necessity, and work-relatedness without further discussion of the

burden of proof. Ultimately, the Board’s isolated statement in no way diminishes

the reliance the ALJ placed on the evidence to find the surgery compensable.

             As the party appealing the ALJ’s and the Board’s decisions, Conifer

Health has the burden of showing no substantial evidence supported the findings,

which brings us to the second part of Conifer Health’s argument. Conifer Health

claims that Singleton failed to meet her burden of proof by not presenting any

evidence beyond her lay testimony. We disagree.

             First of all, “[a] worker’s testimony is competent evidence of his

physical condition and of his ability to perform various activities both before and


                                        -13-
after being injured.” McNutt, 40 S.W.3d at 860 (citation omitted). Simply because

Singleton is not a medical expert does not mean that her testimony does not have

probative value. See Yocum Creek Coal Co. v. Jones, 308 Ky. 335, 214 S.W.2d
410, 412 (1948). Second, Singleton submitted her medical records to the ALJ for

review, so her lay testimony was not the only evidence presented. Finally, as

stated, when determining if the claimant has met her burden of proof, “the ALJ

[has] the sole discretion to determine the quality, character, and substance of [the]

evidence . . . [and] may reject any testimony and believe or disbelieve various parts

of the evidence, regardless of whether it comes from the same witness or the same

party’s total proof.” Gaines Gentry Thoroughbreds/Fayette Farms v. Mandujano,

366 S.W.3d 456, 461 (Ky. 2012) (citations omitted). Here, the ALJ had substantial

evidence in the form of Singleton’s testimony and medical evidence to conclude,

regardless of the burden of proof, the surgery was compensable.

                                   CONCLUSION

             For the foregoing reasons, we conclude that the Board did not

overlook or misconstrue controlling statutes or caselaw, or flagrantly err in

assessing the evidence as to cause gross injustice. Accordingly, we affirm.

             ALL CONCUR.




                                         -14-
BRIEF FOR APPELLANT:       BRIEF FOR APPELLEE FRIEDA
                           SINGLETON:
Mark R. Bush
Clarke D. Cotton           Frieda Singleton, pro se
Ft. Mitchell, Kentucky     Shelbyville, Kentucky




                         -15-